Under the Code, § 114-411, and the ruling in Slaten v.  Travelers Insurance Company, 197 Ga. 1 (28 S.E.2d 280), where an employee was injured while employed elsewhere than in this State, and while engaged in employment having no connection with employment in this State which would subject the parties to the workmen's compensation law of this State irrespective of where the contract of employment was made, that the contract of employment was made within this State was a necessary prerequisite to give the State Board of Workmen's Compensation jurisdiction of a claim for compensation. In this case the board was authorized, if not compelled, to find that the contract of employment was made in North Carolina, and correctly dismissed the claim for lack of jurisdiction. There was no contention that the employment *Page 599 
had any connection with any employment in Georgia. The judge of the superior court did not err in affirming the judgment.
Judgment affirmed. Sutton, P. J., and Parker, J.,concur.
                       DECIDED FEBRUARY 10, 1944.